UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7102



KEVIN CURTIS VENABLE,

                                              Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF CORRECTIONS;
HAZEL KEITH, Manager Combined Records,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CA-96-269)


Submitted:   October 14, 1997             Decided:   October 29, 1997


Before HALL, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Curtis Venable, Appellant Pro Se. Elizabeth F. Parsons,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Venable v. North Carolina
Dep’t of Corr., No. CA-96-269 (E.D.N.C. July 8, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2